DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No new grounds of rejection are set forth below.  Thus, the following action is made final.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Rejections - 35 USC § 102
Claim(s) 15-20 and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al (WO 2015/004489) with evidence provided by Araki et al (US 2013/0260092).
The rejection is adequately set forth in paragraph 3 of the Office Action mailed on November 3, 2021 and is incorporated here by reference.
Claim(s) 15-20, 22, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noutary (US 2004/0145639) with evidence provided by Araki et al (US 2013/0260092).
The rejection is adequately set forth in paragraph 4 of the Office Action mailed on November 3, 2021 and is incorporated here by reference.
Claim Rejections - 35 USC § 103
Claims 15-22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noutary (US 2004/0145639) in view of Illsley et al (US 2015/0376424).
The rejection is adequately set forth in paragraph 6 of the Office Action mailed on November 3, 2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  The ink of Burns teaches contains less than 10% by weight of the mono- and difunctional (meth)arylate monomer in total and therefore, does not disclose the low-viscosity difunctional (meth)acrylate monomer as described.  Burns (at page 3, lines 5-15) discusses examples of restricted mono- and difunctional monomers of Burns, if they are present at all, must be present at no more than the specified amount.  Burns teaches to minimize the amount of these monomers.
Examiner’s response:  Burns teaches that the amounts of the difunctional monomers can be present in less than 10% by weight. While they are minimized, they can still be present in the ink, and as such, the presently claimed invention is anticipated by the teachings of Burns.
Applicant’s argument:  None of the examples of Burns contains a low-viscosity difunctional (meth)acrylate monomer as claimed.
Examiner’s response:  The fact that Burns does not exemplify an ink with the exact components of the claimed invention does not obviated the teachings in the rest of the specification.  
Applicant’s argument:  Regarding Noutary, not all of the difunctional (meth)acrylate monomers of paragraph [0009]) have the recited low viscosity.  Therefore, the low viscosity is not inherent of all difunctional (meth)acrylate monomers.  Even, for HDDA, it does not have the required viscosity despite the disclosure of Araki.
Examiner’s response:  It is noted that the HDDA is the first multifunctional acrylate monomer taught and has the desired viscosity as taught by Araki.  While applicant argues that HDDA has a viscosity of 8.93 and MPDDA has a viscosity of 5.64, the examiner has found conflicting data – for example Araki teaches that MPDDA has a viscosity which ranges from 4-8 ([0155]) which indicates that MPDDA may, in some instances, also not inherently have the viscosity within the claimed range.  
Applicant’s argument:  The ink of Noutary does not necessarily have less than 3% by weight of mono- and difunctional monomers other than the ether monomer and the low viscosity monomer. In this regard, monofunctional (meth)acrylate monomers may be present in an amount from 1-15 wt. % (Noutary, [0024]).
Examiner’s response:  Noutary is quite clear in paragraph [0024] that “it is not usually necessary to use monofunctional (meth) acrylate monomers” and therefore, it does have less than 3% of that type of monomer.  
Applicant’s argument:  A skilled person would have to make multiple selections in order to arrive at the presently claimed subject matter using the teachings of Noutary which is in opposition to the requirements for a 102 rejection.  None of the examples exemplify an instance of the claimed invention.
Examiner’s response:  The examiner has considered the Noutary reference and, while the exact formulation is not exemplified, the teachings are straightforward and limited in a way that the teachings anticipate the claim.  It is noted that the HDDA is the first multifunctional acrylate monomer taught and has the desired viscosity as taught by Araki.  While applicant argues that HDDA has a viscosity of 8.93 and MPDDA has a viscosity of 5.64, the examiner has found conflicting data – for example Araki teaches that MPDDA has a viscosity which ranges from 4-8 ([0155]) which indicates that MPDDA may, in some instances, also not inherently have the viscosity within the claimed range.  
Applicant’s argument:  Regarding the obviousness rejections, a person skilled in the art, would not turn to Noutary when formulating an ink suitable for food packaging applications because Noutary does not relate to ink composition for food applications.
Examiner’s response:   Noutary has been used for to reject the inkjet ink claims.  These claims to not make reference to food packaging applications.
Applicant’s argument:  Without the benefit of hindsight, a skilled person would not turn to Noutary when looking for formulate an inkjet ink suitable for food packaging applications.
Examiner’s response:  Noutary has been used for to reject the inkjet ink claims.  These claims to not make reference to food packaging applications. 
Applicant’s argument:  Using Noutary as a guide, a skilled person would still fail to arrive at the ink of the present invention with a reasonable expectation of success.
Examiner’s response:  All the limitations of the invention are taught by Noutary, and as such, there would have been a reasonable expectation of success.
Applicant’s argument:  Applicants argue that surprisingly, certain difunctional monomers can be included in inkjet inks for food packaging having low odor and low migration properties.  This is achieved by using the low-viscosity difunctional (meth)acrylate monomer.  Applicants refer to the examples of in the presently filed specification.
Examiner’s response:  The examiner notes that the specification states that the inkjet inks have low odor and low migration properties, however, without data to support this argument of unexpected results, no definitive conclusion about unexpected results can be determined.  
Applicant’s argument:  The skilled person would not turn to Illlsley because they would turn to a document which is concerned with the same aim as Noutary and not a document like Illsley which relates to food packaging.  
Examiner’s response:  Noutary and Illsley are both drawn to UV curable inkjet ink compositions and, therefore, are in the same field of endeavor and appropriate to combine the teachings. 
Applicant’s argument:  The combination of Noutary and Illsley would still fail to arrive at the ink of the present invention with a reasonable expectation of success.  Illsley teaches the use of photo initiators, and it does not teach that MPPDA is preferred over DPGDA.  The inks of Illsley contain blends of DPGDA and 3-MePDDA wherein the DPGDA is present in amounts that exceed the limit of restricted 
Examiner’s response:  Both Noutary and Illsley incorporate photoinitators in the ink compositions.  The examiner does not argue that Illsley teaches that MPPDA is preferred over DPGDA, rather, the teaching that they are equivalent in the Illsley reference indicates that replacing one with the other would have been obvious to a person skilled in the art.  The amount of the (meth)acrylate monomer is determined by the Noutary reference which indicates that the (meth) acrylate monomer is the only one in the ink. Nothing other than the teachings in the references have been used to arrive at the presently claimed invention and therefore, no hindsight has been used.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764